Citation Nr: 1226658	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-19 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's service connection claim for bilateral hearing loss (requiring the presentation of new and material evidence to reopen it), on the basis that no evidence pertaining to the claim had been received following the June 2007 application to reopen.  

In an April 2012 decision, the Board reopened and remanded the issue.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

With these considerations in mind and upon further review of the record, the Board finds that a VA examination is indicated pursuant to VA's duty to assist, and for a fully informed appellate decision.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124  (1991).  In this case, in April 2012, noting that some evidence was not considered or was inaccurately characterized in conjunction with the March 2008 VA examination and opinion provided, the Board remanded the issue for a new VA examination

In that remand, the Board noted that a review of the service treatment records demonstrated that downward shifts in hearing acuity were shown in two of the four frequencies tested as compared between the 1972 enlistment and 1994 separation audiograms.  The Board noted that, while mild, the characterization of no such shift occurring as noted by the VA examiner in 2008, was inaccurate.  In addition, the Board noted that the March 2008 VA opinion did not reflect consideration of the Veteran's lay accounts of long-standing noise exposure during his 22 years of service, or of a February 2008 private medical opinion.  

Due to the inadequacy of the April 2008 VA examination, the Veteran was afforded a new examination following remand, in May 2012.  Regrettably, however, the VA examiner again failed to report the lay observations of the Veteran in any detail and neglected to note the mild shift in hearing tests between the Veteran's separation and enlistment audiograms.

The United States Court of Appeals for Veterans Claims has held that the Board is obligated by law to ensure that the AMC complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the Board finds that the issue must be remanded again in order to ensure compliance with the mandates of the April 2012 remand.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to submit or identify any additional evidence relevant to his service connection claim for right ear hearing loss.  With appropriate authorization from the Veteran, obtain and associate with the claims file any additional private treatment records pertinent to the Veteran's claim.  Any outstanding VA records pertinent to the claims on appeal should be obtained and associated with the claims file.

2.  Following the completion of the above development, the RO/AMC should afford the Veteran a VA audiological examination to determine the nature and etiology of the Veteran's right ear hearing loss.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  Specific information regarding the type and duration of noise exposure during the Veteran's 22 years of service should be elicited and recorded.  The examiner is asked to furnish an opinion with respect to the following question:

Based on a review of the entire record, including, but not limited to, the Veteran's reported history of acoustic trauma in and post-service, his lay statements, and post-service evidence to include consideration of the private medical opinion provide in February 2008, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's currently claimed right ear hearing loss had its onset during service or during the first post-service year; or is otherwise related to service, to include in-service noise exposure, regardless of whether the onset of right ear hearing loss meeting the threshold requirements of 38 C.F.R. § 3.385 occurred after service discharge.  A complete rationale should accompany all opinions expressed.  

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining noise exposure in service, and that his reports must be considered in formulating the requested opinion.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so.  A complete rationale should be given for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  Readjudicate the Veteran's claim of entitlement to service connection for right ear hearing loss.  If any action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


